DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  AL ELDREDGE, Individually, and SOUTH FLORIDA EXPEDITIONS,
                               INC.,
                           Appellants,

                                    v.

 CATHY SMITH, as a shareholder and board of director and as for the
  right, use, and benefit of DANIEL R. SMITH & ASSOCIATES, INC.;
 CHRISTI COPPOLA, Individually; NILS NELSON, Individually; SCOTT
    SMITH, Individually; ROY BROEKHOFF, Individually; SAVAGE
  MARINE LTD.; MAST PRODUCTS; EDROY USA, INC.; and MARINE
                      LIGHTING SYSTEMS, LLC,
                               Appellees.

                              No. 4D18-3641

                          [December 5, 2019]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Peter D. Blanc, Judge; L.T. Case No.
50-2010-CA-016887-XXXXMB.

  Randall Burks and Robin Bresky of the Law Offices of Robin Bresky,
Boca Raton, for appellants.

   Adam M. Myron, Gerald F. Richman and Nathaniel M. Edenfield of Day
Pitney / Richman Greer, for appellees.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.